DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19 and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-8 of U.S. Patent No. 9,179,967. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variation of at least one claim of the ‘967 patent. Claims 18-19 and 25 of the instant application conflict and encompass claim 1 of the ‘967 patent. Claims 23, 24, 26, and 27 respectively conflict or are coextensive with claims 7, 5, 8, and 6 of the ‘967 patent. With respect to the values of width and length in claim 28, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). Accordingly, claim 28 is considered obvious in view of claim 1 of the ‘967 patent.

Claims 18-21 and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-11 of U.S. Patent No. 9,237,924. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘924 patent. Claims 18-20, 21, 23, 24, and 25 of the instant application conflict and encompass claims 1-3, 5, 7, 1, and 6 of the ‘967 patent, respectively. With respect to the values of width and length in claim 28, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). Accordingly, claim 28 of the instant application is considered obvious in view of claim 1 of the ‘924 patent.

Claims 18, 20, 23, 25, and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 11-14 of U.S. Patent No. 9,452,010. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of the instant application conflicts and encompasses claims 1 and 5 of the ‘010 patent. Claims 20, 23, 25, and 29 respectively conflict or are coextensive with claims 14, 11, 13, and 6 of the ‘010 patent. With respect to the values of width and length in claim 28, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). Accordingly, claim 28 is considered obvious in view of claim 1 of the ‘010 patent.

Claims 18-21, 23-25, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, and 10 of U.S. Patent No. 9,526,571. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of the instant application conflicts and encompasses claim 1 of the ‘571 patent. Claims 19-20, 21, 23, 24, and 25 respectively conflict or are coextensive with claims 2-3, 5, 7, 1,  and 10 of the ‘571 patent. With respect to the values of width and length in claim 28, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). Accordingly, claim 28 is considered obvious in view of claim 1 of the ‘571 patent.

Claims 22 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 of U.S. Patent No. 9,237,924 in view of US Patent Application Publication No. 2003/0225403 to Woloszko et al. (hereinafter referred to as “Woloszko”).  Claims 22 and 33 of the ‘924 patent differ from the claimed invention in that claim of the ‘924 patent does not further comprise a cable with the handle at one end and an adapter coupled at the other end of the cable to connect to a RF energy generator. However, Woloszko teaches, in a related art: electrosurgical apparatus, that its treatment device 20 is coupled to a power source via a cable 22 that is attached to the handle 32 of the treatment device 20 and an adapter 34 attached to cable 20, and a radiofrequency generator or power supply 10 that supplies radiofrequency to the treatment device (e.g., paragraphs [0175] and [0180] of Woloszko) where the power supply has a control system for controlling energy delivery to the treatment device (e.g., paragraph [0180]: operator controllable voltage level adjustment 38) and an outlet for connecting with the adapter 34 (see Fig. 1, power supply 10 has a  circle around adapter 34 which suggest a removable receptacle). Accordingly, one of ordinary skill in the art would have recognized the benefits of a cable with a handle on one end and an adapter on the other end in view of the teachings of Woloszko in order to removably connect the treatment device to the power supply. Consequently, one of ordinary skill in the art would have modified the system of the ‘924 patent to have a cable, an adapter, and a radiofrequency power supply in order to control the energy to be delivered in view of the teachings of Woloszko that such were a well-known engineering expedient in the tissue treatment art before the effective filing date of the claimed invention.
With respect to claim 32, the ‘924 patent claims the system of claim 1, but does not expressly claim that the elongate treatment element is a separate piece attached to the distal end of the elongate shaft. However, the courts have held that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178. Thus, one of ordinary skill in the art would have modified the elongate treatment element to be a separate piece attached at the distal end of the elongate shaft in order to change treatment element for each patient.
Claims 33 and 34-35 of the instant invention conflict and encompass claims 3 and 1 of the ‘924 patent.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,237,924 in view of US Patent Application Publication No. 2012/0123411 to Ibrahim et al. (hereinafter referred to as “Ibrahim”). Although the claims at issue are not identical, they are not patentably distinct from each other because Ibrahim teaches a handle mechanism for an ablation system that has an input control that allows a user to select the mode of energy to the elongate treatment element (e.g., paragraphs [0014] and [0063] of Ibrahim). Accordingly, one of ordinary skill in the art would have recognized the benefits of a button for controlling the input of radiofrequency energy on the handle of the tissue treating device in view of the teachings of Ibrahim. Consequently, one of ordinary skill in the art would have modified the system of the ‘924 patent to have a button on the handle of the treatment device so that the user can select the mode of energy to be delivered.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,237,924 in view of US Patent Application Publication No. 2012/0209257 to van der Weide et al. (hereinafter referred to as “van der Weide”). Claim 36 of the instant application differs from claim 1 of the ‘924 patent in that it does not expressly claim that the elongate shaft of the treatment device is flexible enough to allow a user of the treatment device to adjust an angle of the elongate shaft by bending the elongate shaft. However, van der Weide, in a related art: energy delivery system for nasal tissue treatment (e.g., paragraph [0032]: delivery of energy to catheter in a body cavity (nose)), teaches that its power source supplied radiofreqency energy (e.g., paragraph [0042] of van der Weide) and that its energy delivery system can automatically adjust the amount of energy delivered to the tissue region based on signals from a heat sensor (e.g., paragraph [0170]: a processor adjusts the energy delivery taking into account heat of target tissue and the system comprises a sensor that provides feedback to the processor that monitors the function of the device).  Accordingly, one of ordinary skill in the art would have recognized the benefits of automatic control using feedback from a heat sensor to adjust the energy delivered to the treatment device in view of the teachings of van der Weide. Consequently, one of ordinary skill in the art would have modified the control system of the ‘924 patent to receive signals (feedback) from the heat sensor to adjust an amount of delivered radiofrequency energy in order to automatically control the energy to be delivered.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,237,924 in view of US Patent No. 6,896,674 to Woloszko et al. (hereinafter referred to as “Woloszko ‘674”).
 	Claim 37 of the instant application differs from claim 1 of the ‘924 patent in that it does not expressly claim that the control system of the radiofrequency generator is configured to receive signals from the heat sensor corresponding to temperature and adjust an amount of delivered radiofrequency energy, based on the received signals. However, Woloszko ‘674, in a related art: electrosurgical apparatus used to treat nasal passages (e.g., column 13, lines 52-55 of Woloszko ‘674), teaches that the distal portion of its shaft 500 is bent to improve access to the operative site of the tissue being treated and that the distal portion of the shaft 500 comprises a flexible material which can be deflected relative to the longitudinal axis of the shaft by a pull wire or shape memory wire (e.g., column 24, lines 21-38 of Woloszko ‘674).  Accordingly, one of ordinary skill in the art would have recognized the benefits of flexible elongate shaft that allows a user to adjust an angle of the shaft by bending the elongate shaft in view of the teachings of Woloszko ‘674. Consequently, one of ordinary skill in the art would have modified the elongate shaft of the ‘924 patent to be flexible in order to reach the desired operative site as taught by Woloszko ‘674, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
With respect to the dimensions of the elongate shaft as set forth in claim 28 being obvious, US Patent No. 6,896,674 to Woloszko et al. teaches that its electrosurgical probe comprises a shaft or a handpiece that will typically have a length of 5 cm (1.968 inches) for oral procedures and at least 10 cm (3.937 inches) for endoscopic procedures, and a diameter between 1-10 mm (.039 inch to .394 inch) (e.g., column 13, lines 44-48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792